Citation Nr: 0636155	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  03-36 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran had active service from August 1965 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The veteran testified before the undersigned at a May 2005 
videoconference hearing.  A transcript has been associated 
with the file.  

The Board remanded this case in August 2005.  It returns for 
appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board regrets that this case must be remanded again. The 
RO did not comply with the Board's prior Remand orders.  The 
Board is obligated by law to ensure that the RO complies with 
its directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance. Stegall v. West, 11 Vet.App. 268 
(1998).  One of the reasons for the prior remand was to 
obtain the veteran's complete medical file from the VA 
Medical Center in Tampa, to include retired records, and the 
discussion in the Remand specifically referenced 1994 
treatment.  It appears all that was done was the more recent 
medical records, from 2000 to 2005, were printed from VA's 
computerized medical record system.  No separate request was 
made to the VAMC Tampa to search for archived or retired 
records, and without a response that no such records exist, 
the Board's instructions were not complied with.

Upon further review of the file, the Board also notes that at 
the outset of this claim, the veteran submitted a copy of a 
decision regarding Social Security Administration (SSA) 
benefits that he received in May 1999.  In reviewing these 
records, the Board comes to the inescapable conclusion that 
they are incomplete and that additional evidence on this 
claim remains outstanding.  The SSA decision as submitted 
contains the cover page, page three and a worksheet regarding 
psychiatric disorders.  Page three includes a discussion of 
neurological disorders of which the veteran complained.  
Unfortunately, the discussion begins midsentence, apparently 
carried over from page two, which is missing.  Additionally, 
the discussion includes an assessment of the veteran's 
neurological functioning, relying on the report of a Dr. 
Nelson.  Dr. Nelson's report itself is not of record.  VA is 
required to obtain evidence from the Social Security 
Administration, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  
Since the veteran is claiming service connection for a 
neurological disorder and the record shows outstanding SSA 
records pertaining to the veteran's neurological functioning, 
the Board has no choice but to remand his claim once again to 
obtain these records.

The Board ordered the veteran undergo a VA examination in the 
prior remand.  The purpose of the examination was to assess 
the veteran's current condition and to obtain an opinion, 
based on review of the claims file, regarding whether the 
veteran's multiple sclerosis was at least as likely as not 
related to service.  The veteran underwent a March 2006 exam, 
and the examiner offered an April 2006 opinion following 
review of the veteran's claims file.  If relevant SSA or VA 
records are obtained, an updated opinion is required.  The 
file should be returned to the examiner who provided the 
March 2006 VA examination, and an updated opinion requested.  
A new examination is not required because the material to be 
added is purely historical and there is no allegation of a 
change in the veteran's condition which would warrant a new 
examination.  The veteran has requested a new examination; 
however, the only remaining medical question remaining on the 
claim is relationship of the disability to service and a new 
examination will not assist in that determination.  



Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social 
Security Administration (SSA) records 
pertinent to the appellant's claim for 
Social Security disability benefits, 
including medical records relied upon 
concerning that claim.  All efforts to 
obtain these records should be fully 
documented, and SSA should provide a 
negative response if records are not 
available.

2.  The RO should request the veteran's 
complete medical file from the VA Medical 
Center in Tampa, to include any archived 
or retired records.

3.  If, and only if, SSA or VA records are 
received in response to the above 
requests, return the claims file to the 
examiner who provided the veteran's March 
2006 VA examination to determine whether 
there is a nexus between the veteran's 
currently manifested multiple sclerosis 
and his active military service from 
August 1965 to April 1969.  

After review of evidence obtained since 
the April 2006 addendum to the examination 
report, the examiner should indicate 
whether the prior opinion is changed in 
any respect.  In other words, is it more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent) or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
current multiple sclerosis is related to 
his active service or was manifested 
within seven years of his discharge from 
active service in April 1969?  

If it cannot be determined whether the 
veteran currently has multiple sclerosis 
that is related to his active service, on 
a medical or scientific basis and without 
invoking processes relating to guesses or 
judgment based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report, with 
an explanation as to why this is so.

4.  Then, readjudicate this claim. If it 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given an opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



